Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner respectfully withdraws the Double Patenting rejection in light of the terminal disclaimer filed on 09/01/2022.
	Examiner respectfully withdraws the 35 U.S.C. 103 in light of the amendments, arguments are found to be persuasive. 

Terminal Disclaimer
The terminal disclaimer filed on 1 September 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11,025,577 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Armon Shahdadi on 8/31/2022.
The application has been amended as follows: 
Claim 28.	(Currently Amended) A method performed by a mobile device executing an email application method comprising:
determining that the mobile device failed to connect to an email server;
based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization;
receiving, at the mobile device, a second SMS message that includes an encrypted email;
decrypting the second SMS message at the mobile device; and
displaying at least a portion of the decrypted second SMS message at the mobile device.
Claim 29.	(Currently Amended) The method 
Claim 30.	(Currently Amended) The method 
Claim 31.	(Currently Amended) The method 
Claim 32.	(Currently Amended) The method 
Claim 33.	(Currently Amended) The method 
a message identification that indicates an email message to which the chunk applies;
a sequence number assigned to the chunk; and
a total number of chunks for the email message.
Claim 34.	(Currently Amended) The method 


Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 8, and 15 are deemed to be allowable over the prior art as neither Major et al. (US 20050197142 A1) nor Lambert (US 20170061138 A1) nor Greevy (US 20180054447 A1) nor Majeti et al. (US 20130151636 A1) Matzkel (US 20110173438 A1) nor Favero et al. (US 20140310514 A1) nor Kim et al. (US 20070283039 A1) nor Collins et al. (US 6424828 B1) nor Hugot (US 20080280644 A1) nor Kaplan (US 20110040974 A1) nor Fang (US 20180083935 A1) nor Schultz et al. (US 20100250929 A1) nor Ziv et al. (US 20200162539 A1) nor Mardikar (US 20140185806 A1) nor the combination teach or suggest the limitations of the independent claims.
More specifically, none of the above recited art teach “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Major teaches a mobile device (0010; mobile communication device) executing an email application (0039; applications handling email running on mobile stations; 0020; mobile communication device is referred to as mobile stations) that performs stages for synchronizing email, (0040; synchronization capabilities) the stages comprising: determining that the mobile device failed to connect to an email server; (0052; determining that the data communication service used for sending email to the Email server is unavailable)  in an instance where the email application determines that the mobile device failed to connect: (0052; in response to determining that the data communication service used for sending email to the Email server is unavailable) sending an SMS message from the mobile device to the email server, (0052; 0055; 0060; in response to determining that the data communication service used for sending email to the Email server is unavailable, sending the email to the email server in an SMS format) wherein the SMS message is transmitted by the mobile device based on a lack of connectivity sufficient (completely unable to connect) to synchronize the email in a default manner (0052; 0055; 0060; in response to determining that the data communication service used for sending email to the Email server is unavailable, sending the email to the email server in an SMS format) wherein the stages are performed transparently to the user (0066-0067; the user is prompted to provide an SMS-to-Email gateway therefore the user knows the transformation of the email is taking place and is equivalent to performed transparently to the user)
Major is different in that Major focuses on transmitting an email from the mobile device to the server and the claims are focused on synchronizing emails from the email server to the mobile device and therefore does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Lambert teaches encrypting an email at the mobile device; (0054; data object is an email; Fig 1B; Step 112 encrypting the data object) separating the encrypted email into a plurality of chunks; (0054; Data object is an email; Fig 1B 0055; segmenting the email data object into a plurality of segments) sending an SMS message (0083; sms transmission) from the mobile device (0428; smart phone equivalent to mobile device) to the email server (0355; segment reception server), the SMS message including the plurality of chunks; (Fig 1B; 0055; 0083; 0355; 0428; Lambert teaches encrypting and segmenting a data object by a system device, where the system device can be a smart phone, and data object can be an email, and sending the segments to a segment reception server) and sending, from the mobile device to the email server, the plurality of chunks, (Fig 1B; 0055; 0083; 0355; 0428; Lambert teaches encrypting and segmenting a data object by a system device, where the system device can be a smart phone, and data object can be an email, and sending the segments to a segment reception server) wherein the email server (0355; segment reception server) combines the plurality of chunks to obtain the encrypted email, (0051; reassemble the data object using the segments) decrypts the encrypted email, (0051; and decrypts the data object) 
Lambert is different in that Lambert focuses on transmitting an email from the mobile device to the server and the claims are focused on synchronizing emails from the email server to the mobile device and therefore does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Greevy teaches and sends the decrypted email on behalf of a user of the user device (0026; 0031; decrypting the email by the server and transmitting the email to the recipient device)
Greevy discussed email encryption but does not disclose lack of connection and does not disclose email sms and therefore does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Majeti teaches and a total number of chunks for the email message (0056; the sent data fragments includes a byte value indication the total number of data segments the message is composed of; 0006-0007; the message can be an email) mobile device executing an email application that performs stages for synchronizing email, the stages comprising: (0044;  recipient device) decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device (0037-0039; 0044; decrypting and displaying the message at the recipient device)
	Majeti teaches segmenting data that is to be sent in SMS OR Email as well as encryption and decryption but does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Matzkel teaches wherein the email application encrypts the email based on a key received from the email server through a separate SMS message (0072; users are provided with an encryption key via sms; 0134; the encryption key is used to encrypt emails)
Favero teaches wherein the email server sends the decrypted email based on confirming that the user identification and phone number associated with the mobile device match records for the user of the mobile device (Fig5; 0060; 0065; recipient is authenticated by the server using the recipients phone number and sends the decrypted and then re-encrypted email with the recipient key; 0082; email)
Favero teaches providing encryption and decryption information through sms for an email but does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Kim teaches wherein the SMS message comprises a plurality of SMS messages, and wherein each of the plurality of SMS messages includes at least one of the plurality of chunks (0075; 0076; segmenting the email into multiple shorter sms messages)
	Kim teaches segmenting an email into multiple SMS messages but does not disclose a single SMS message and does not disclose that is performed in response to lack of connection to the server and therefore does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.

Collins teaches a method (Col 1 Lines 5-10 method) for synchronizing email, comprising: receiving, at an email notification server, an email associated with an email account of the user; ([Col 2 Lines 15-65] receiving an email from a user by the internet station (equivalent to server); Col 12 Lines 10-15; e-mail account) and sending the email to the mobile device in one or more SMS messages (Col 12 Lines 10-15; Col 13 Lines 15-25; transmitting the email to the receiver via SMS messages) breaking the email into a plurality of chunks, (Col 3 lines 4-24; dividing the email into multiple parts each being less than the maximum allowable length) wherein sending the email comprises sending each of the plurality of chunks to the mobile device (Col 3 lines 4-43; dividing the email into multiple parts each being less than the maximum allowable length and transmitting to the user device the divided email) wherein each of the plurality of chunks comprises: a message identification that indicates an email message to which the chunk applies; (Col 6; the subject field (equivalent to message identification) is included in the sms messages), and a total number of chunks for the email message (Col 11 Lines 60-65; a notification message indicating the number of messages to follow;).
The difference is that though Collins teaches the transmission of email through sms Collins does not explicitly disclose that it is performed in response to a lack of connection to the server and does not disclose encryption and decryption and therefore does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Hugot teaches [0015] It is also possible to use only the SMS channel for all sorts of messages by encapsulating all communications of the messaging client in SMS messages (the SMS channel being used as an underlying communication layer--other communication layers would be possible e.g. sending APDUs through a low-level API, etc.). This solution however requires that the operator install a special server component (or a plug-in in the SMS gateway) in order to detect, for example with a special tag, an SMS which payload corresponds to the portable device messaging client communications, to extract the payload and to interpret it (e.g. to communicate the relevant data contained in the payload to external servers such as synchronization server or email servers, external servers being specified in the payload of the SMS).
The difference is that though Hugot teaches communicating emails through sms payloads but does not disclose a synchronization of email from a server to a client as a single sms with an encrypted email and therefore does not disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.
Kaplan teaches encrypting the received email; and sending the encrypted email (Fig 6, encrypting by the originating mail server the received email, and transmitting the encrypted email).
Fang teaches wherein the first SMS message is generated and encrypted by an email application executing on the mobile device (0025-0026; generating and encrypting messages to be transmitted).
Schultz teaches wherein the email notification server (another server) receives the email (email content) from an email server (the server) based on the email server confirming that the user identification and phone number match records for the user of the mobile device (Abstract; 0005; generating an authentication string, after verifying the number of the recipient provided by the sender is verified by matching the verification code and the phone number, and transmitting the verification code, the email, and the phone number to another server).
Ziv teaches a sequence number assigned to the chunk (0009; each block or chunk of the file is assigned a sequence number which is included in the data packet header information).
Mardikar teach wherein the first SMS comprises a public key to be used for encrypting the received email (0041; sending by the user a sms and the public key which is used for encrypting content).
The difference is that, not Kaplan, nor Fang, nor Schultz, nor Ziv, nor Mardikar, disclose “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization;”.

Further, the applicant’s arguments (see page 8 of remarks) with regards to the lack of disclosure by Majeti, Major, Lambert, Greevy, Kim, Matzkel, and Favero, are found to be persuasive

In the examiners opinion it would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to modify the teachings of the above prior art to teach “determining that the mobile device failed to connect to an email notification server; based on the determination, sending, from the mobile device to the email notification server, a first SMS message requesting email synchronization; receiving, at the mobile device, a second SMS message that includes an encrypted email; decrypting the second SMS message at the mobile device; and displaying at least a portion of the decrypted second SMS message at the mobile device”.

Therefore, independent claims, 21, 28, and 35 are deemed to be allowable, and claims 22-27, 29-34, and 36-40 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451